OPINION — AG — **** AUTOPSY REGULATIONS **** THERE ARE NO STATUTORY PROVISIONS AUTHORIZING THE FEDERAL COURTS TO REQUIRE THE OFFICE OF THE STATE MEDICAL EXAMINER TO PERFORM AUTOPSIES UPON PERSONS WHOSE DEATHS OCCUR UPON FEDERAL RESERVATIONS. PURSUANT TO 63 Ohio St. 1971 944 [63-944] AND 63 Ohio St. 1971 946 [63-946], THE MEDICAL EXAMINER OR HIS DESIGNATED DEPUTY, A COUNTY MEDICAL EXAMINER, A DISTRICT ATTORNEY, OR A DISTRICT JUDGE MAY REQUIRE A AUTOPSY TO BE PERFORMED OUT OF STATE. ANY SUCH AUTOPSY WOULD HAVE TO COMPLY WITH THE REQUIREMENTS OF THE STATE PURSUANT TO AUTHORIZATION OF A DISTRICT ATTORNEY, THE PATHOLOGIST PERFORMING THE AUTOPSY IS TO BE PAID BY THE BOARD OF UNEXPLAINED DEATHS IF THE PATHOLOGIST IS THE STATE MEDICAL EXAMINER OR SOMEONE DESIGNATED BY HIM. IF THE AUTOPSY IS NOT PERFORMED BY THE STATE MEDICAL EXAMINER OR SOMEONE DESIGNATED BY HIM, THE DISTRICT ATTORNEY MUST PROVIDE FUNDS FOR ANY SUCH SERVICE. CITE: 63 Ohio St. 1971 945 [63-945] (MIKE MARTIN)